DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are presented for examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ELECTRIC MACHINE WITH ROTOR WITH END RINGS HAVING COOLANT PASSAGES AND DRAINS IN THE END RINGS”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krais et al. (US PG Pub 20200036249 hereinafter “Krais” in view of Matsubara et al. (US Patent 8080908 hereinafter “Matsubara”). 
Re-claim 1, Krais discloses a rotary electric machine (P[0037]) for use with coolant, the rotary electric machine comprising: a stator (P[0037], L.2-3); and a rotor assembly (1) spaced apart from the stator by an airgap ((P[0037], rotor in stator spaced away) and including: a rotor having an axis of rotation ( annotated Fig.1), an inner diameter surface, and an outer diameter surface (annotated Fig.1), wherein the rotor defines a plurality of cavities (14-19); rotor magnets (23a,) embedded within the rotor proximate the outer diameter surface (annotated Fig.1); a rotor shaft (4) connected to the rotor  (2), the rotor shaft (4) defining a main coolant passage (9) along the axis of rotation configured to receive the coolant (arrows showing fluid coolant path), and multiple radial shaft coolant passages (24,38) each in fluid communication with the main coolant passage (9, see Fig.1) and the cavities (see Fig.1, 14-20); and first and second end rings (41,25) respectively positioned at opposing distal ends of the rotor (see Fig.1), each of the first and second end rings defining therein substantially an annular pocket (see Fig.1, channels 39,40, see Fig.3 showing endplate annular)),in fluid communication with the main coolant passage (4); wherein the rotor shaft, the rotor, and the end rings (see Fig.1) are collectively configured, via the main coolant passage (4), the radial shaft coolant passages (see Fig.1), the cavities (Fig.1), and 

    PNG
    media_image1.png
    899
    636
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    443
    539
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    347
    429
    media_image3.png
    Greyscale


annular pocket. 
However, Matsubara teaches first and second end rings (14a, 14b) defining therein an annular pocket (30, see Fig.4b, or many other figures showing pockets 30 as annular).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the pockets of the first and second end rings of Krais wherein first and second end rings defining therein an annular pocket as shown by Matsubara to cause coolant to flow in the channel and effectively cool the permanent magnets near the rotor core since temp increase in permanent magnet (Matsubara, Col.6, L.55-67).

    PNG
    media_image4.png
    454
    534
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    437
    352
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    462
    370
    media_image6.png
    Greyscale


Re-claim 2, Krais as modified discloses the rotary electric machine of claim 1, wherein the rotor (2) includes predetermined low flux density regions (regions of the rotor could be high or low flux, area with no permanent magnet or away from permanent magnet) and wherein the cavities (16, 24, 25, 18) extend from the inner diameter surface of the rotor toward the rotor magnets within the predetermined low flux density regions (annotated Fig.1).  
Re-claim 3, Krais as modified discloses the  rotary electric machine of claim 2, wherein each of the cavities includes a main branch and at least one secondary branch intersecting the main branch (annotated Fig.1, branches in Fig.1 and Fig.2 show channels branching).  
Re-claim 4, Krais as modified discloses the rotary electric machine of claim 1, wherein the cavities are magnet cavities (annotated Fig.1, 23a, are locations of magnets) in 3b,7b) located proximate the outer diameter surface (annotated Fig.1), and wherein each respective one of the rotor magnets is disposed within a respective one of the magnet cavities (23a is in each cavity, see Fig.1 and Fig.2 side showing 3a,3b, and magnet holes).  
Re-claim 5, Krais as modified discloses the  rotary electric machine of claim 1. 
Krais fails to explicitly teach wherein the first end ring and/or the second end ring defines a set of drain holes in fluid communication with the cavities.  
However, Matsubara teach the first end ring and/or the second end ring (14a, 14b) defines a set of drain holes (35) in fluid communication with the cavities (see Fig.16).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the first and second end rings of Krais wherein the first end ring and/or the second end ring defines a set of drain holes in fluid communication with the cavities as shown by Matsubara to cause coolant to flow in the channel and effectively cool the permanent magnets near the rotor core since temp increase in permanent magnet (Matsubara, Col.6, L.55-67).

    PNG
    media_image7.png
    676
    718
    media_image7.png
    Greyscale

Re-claim 6, Krais as modified discloses the  rotary electric machine of claim 5. 
Krais fails to explicitly teach wherein the drain holes are evenly spaced with respect to each other and positioned adjacent to the inner diameter surface of the rotor.  
	However, Matsubara teach wherein the drain holes (35) are evenly spaced with respect to each other and positioned adjacent to the inner diameter surface of the rotor (annotated Fig.15b).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the first and second end rings of Krais wherein wherein the drain holes are evenly spaced with respect to each other and positioned adjacent to the inner diameter surface 
Re-claim 7, Krais as modified discloses the rotary electric machine of claim 6 above. 
Krais fails to explicitly teach wherein the drain holes are configured to deposit the coolant onto the stator when the coolant exits the rotor through the drain holes.  
However, Matsubara teach wherein the drain holes (35) are configured to deposit the coolant onto the stator (45) when the coolant exits the rotor through the drain holes ((35, Col.10, 50-55, coolant flow out of plate outlet holes 35 into the stator to cool it ).  
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the first and second end rings of Krais wherein the drain holes are configured to deposit the coolant onto the stator when the coolant exits the rotor through the drain holes as shown by Matsubara to cause coolant to flow in the channel and effectively cool the stator (Matsubara, Col.10, L.50-67).
Re-claim 8, Krais as modified discloses the rotary electric machine of claim 1, wherein the rotor magnets (see Fig.2, 3a-3d) are arranged in a generally V-shaped (see Fig.2) configuration when the rotor is viewed along the axis of rotation (see Fig.2 showing 3a, 3b in V shape configuration).  
Re-claim 9, Krais as modified discloses the rotary electric machine of claim 1, wherein the shaft coolant passages (8, 9) are located at an axial midpoint (middle of the rotor is the shaft 4 which makes the rotor spin, provide cooling, cooling channels inside the rotor in axial mid-point) of the rotor (see Fig.1, Fig.2, Fig.3).  
Re-claim 10, Krais as modified discloses the rotary electric machine of claim 1, wherein the stator (45) circumscribes the rotor (rotor within stator, P[0037]), the airgap is a radial airgap, and the electric machine is configured as a radial flux-type traction motor (see Fig.6, stator 73, surround rotor 1, see P[0074, making it a radial airgap machine for radial flux flow).  

Claim 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krais in view of Matsubara and in further view of 
Kida et al. (US PG Pub 20100289356 hereinafter “Kida”).
 
 
Re-claim 11, Krais discloses An electric propulsion system comprising: 15P050803 a polyphaser rotary electric machine (P[0037]) for use with a coolant and energized via AC voltage machine comprising: a stator (P[0037], L.2-3); and a rotor assembly (1) spaced apart from the stator by an airgap ((P[0037], rotor in stator spaced away) and the rotary electric machine  including: a cylindrical rotor (see Fig.2)  having an axis of rotation ( annotated Fig.1), an inner diameter surface, and an outer diameter surface (annotated Fig.1), wherein the rotor defines a plurality of cavities (14-19); rotor magnets (7a,magnets in Fig.2,23a,) embedded in the rotor proximate the outer diameter surface (annotated Fig.1); a rotor shaft (4) connected to the rotor  (2), the rotor shaft (4) defining a main coolant passage (9) along the axis of rotation configured to receive the coolant (arrows showing fluid coolant path), and also defines radial shaft coolant passages (24,38) in fluid communication with the main coolant passage (9, see Fig.1) and a respective one of the cavities (see Fig.1, 14-20); and first and second end rings (41,25) respectively positioned at opposing distal ends of the rotor (see Fig.1), each of the first and second end rings defining therein substantially an annular pocket (see Fig.1, channels 39,40, see Fig.3 showing endplate annular), in fluid communication with the cavities (14-20, see Fig.1, all cooling channels are connected via fluid) and a load (load connected to shaft such as 4r2, or 57 or even rotor structure or bearing structures ) coupled to and driven by the rotor shaft (47, end of shaft is a load); wherein the rotor shaft, the rotor, and the first and second end rings (see Fig.1) are collectively configured to conduct the coolant through the rotor to thereby cool the rotor   and or  rotor magnets  (rotor and rotor magnets are cooled, 7a,7d, level are cooled, P[0055], Magnets are cooled via channels) via forced convection (fluid is forced to cool through rotor) .  
Krais fails to explicitly show first and second end rings defining therein an annular pocket. 
However, Matsubara teaches first and second end rings (14a, 14b) defining therein an annular pocket (30, see Fig.4b, or many other figures showing pockets 30 as annular).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the pockets of the first and second end rings of Krais wherein first and second end rings defining therein an annular pocket as shown by Matsubara to cause coolant to flow in the channel and effectively cool the permanent magnets near the rotor core since temp increase in permanent magnet (Matsubara, Col.6, L.55-67).

However,  Kida teaches a direct current ("DC") voltage bus (25); a traction power inverter (11) module ("TPIM") connected to and configured to receive a DC input voltage from the DC voltage bus, and to output an alternating current ("AC") voltage (P[0030], DC power source converted via 11 to three-phase alternating current that flow into 19u-19w which feed the motor).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor supply of Krais wherein a direct current ("DC") voltage bus; a traction power inverter module ("TPIM") connected to and configured to receive a DC input voltage from the DC voltage bus, and to output an alternating current ("AC") voltage as taught by Kida to reduce common mode current and prevent increasing the motor size and complicate control  (Kida, P[0008]).

    PNG
    media_image8.png
    802
    650
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    718
    596
    media_image9.png
    Greyscale

Re-claim 13, Krais as modified discloses the electric propulsion system of claim 11, wherein the cavities are magnet cavities (annotated Fig.1, 23a, are locations of magnets, in 3b, 7b) and wherein each respective one of the rotor magnets is disposed within a respective one of the magnet cavities (23a is in each cavity, see Fig.1 and Fig.2 side showing 3a, 3b, and magnet holes).  
Re-claim 14, Krais as modified discloses the rotary electric machine of claim 11, wherein the rotor (2) includes predetermined low flux density regions (regions of the rotor could be high or low flux, area with no permanent magnet or away from permanent magnet) and wherein the cavities (16, 24, 25, 18) extend from the inner diameter surface of the rotor toward the rotor magnets within the predetermined low flux density regions (annotated Fig.1).  
Re-claim 15, Krais as modified discloses the rotary electric machine of claim 11. 
Krais fails to explicitly teach wherein the first end ring and/or the second end ring defines a set of drain holes in fluid communication with the cavities.  
However, Matsubara teach the first end ring and/or the second end ring (14a, 14b) defines a set of drain holes (35) in fluid communication with the cavities (see Fig.16).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the first and second end rings of Krais wherein the first end ring and/or the second end ring defines a set of drain holes in fluid communication with the cavities as shown 
Re-claim 16, Krais as modified discloses the rotary electric machine of claim 15. 
Krais fails to explicitly teach wherein the drain holes are evenly spaced with respect to each other and positioned adjacent to the inner diameter surface of the rotor, wherein the drain holes are configured to deposit the coolant onto the stator when the coolant exits the rotor through the drain holes.  
	However, Matsubara teach wherein the drain holes (35) are evenly spaced with respect to each other and positioned adjacent to the inner diameter surface of the rotor (annotated Fig.15b), wherein the drain holes (35) are configured to deposit the coolant onto the stator (45) when the coolant exits the rotor through the drain holes ((35, Col.10, 50-55, coolant flow out of plate outlet holes 35 into the stator to cool it).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the first and second end rings of Krais wherein the drain holes are evenly spaced with respect to each other and positioned adjacent to the inner diameter surface of the rotor, wherein the drain holes are configured to deposit the coolant onto the stator when the coolant exits the rotor through the drain holes as shown by Matsubara to cause coolant to flow in the channel and effectively cool the stator (Matsubara, Col.10, L.50-67).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krais in view of Matsubara and in further view of 
Kida as applied to claim 12, and in further view of Suzuki et al. (US PG Pub 20130057117 hereinafter “Suzuki”).
 

 Re-claim 12, Krais as modified discloses the electric propulsion system of claim 11. 
Krais as modified fails to explicitly teach wherein the load includes a road wheel.  
However, Suzuki teaches wherein the load (32) includes a road wheel (32b is a flange connected to the road wheel see P [0051]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the load disclosed by Krais as modified wherein the load included a road wheel as suggested by Suzuki to use the motor in a vehicle providing rotation of the wheel or speed reduction in the road providing efficient vehicle (Suzuki, P [0051, 0017]). 

11.	Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krais in view of Ohashi et al. (US PG Pub 20130038151 hereinafter “Ohashi”).
Re-claim 17, Krais discloses a method for cooling  (cooling using coolant in arrows in Fig.1) a rotary electric machine using coolant (coolant is arrows shown in Fig.1), the rotary electric machine having a rotor (2) positioned between first (25) and second end rings (41), wherein the rotor defines a plurality of cavities (14-22,23a, 23b), the method comprising: circulating the coolant(cooling from inlet 58)  through a main coolant passage (14,8,9,20) defined by a rotor shaft (4) of the electric machine, wherein the main coolant passage (see axis of 4) extends along an axis of rotation of the rotor shaft (along 4), and wherein the rotor shaft (4) is connected to the rotor (see Fig.1); directing the coolant from the main coolant passages, through radial shaft coolant passages (see Fig.1, 38,40,24,22) defined by the rotor shaft (4), and into a respective one of the cavities directly or through the first or second end rings (through 25 and 41, see arrows of channels in Fig.1); and discharging the coolant from the rotor through drain holes defined by the first and/or second end rings (25,42, at least holes in end rings redirect the coolant and provide discharge onto shaft then to the outside, see arrows of coolant).  
	Krais fails to explicitly teach circulating the coolant via a pump. 
	However, Ohashi teaches circulating the coolant via a pump (P[0107], L.1-5). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to circulate the coolant disclosed by Krais circulating the coolant via a pump as suggested by Ohashi as a common practice for supplying cooling to a machine or a device providing cooling for the device (Ohashi, P [0107]).
Re-claim 18, Krais as modified discloses the rotary electric machine of claim 17, wherein the rotor (2) includes predetermined low flux density regions (regions of the rotor could be high or low flux, area with no permanent magnet or away from permanent magnet) and wherein the cavities (16, 24, 25, 18) extend from the inner diameter surface of the rotor toward the rotor magnets within the predetermined low flux density regions (annotated Fig.1).  
Re-claim 19, Krais as modified discloses the e rotary electric machine of claim 17, wherein the cavities are magnet cavities (annotated Fig.1, 23a, are locations of magnets, in 3b, 7b) and wherein each .  
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krais in view of Ohashi and in further view of Matsubara. 
Re-claim 20, Krais as modified discloses the rotary electric machine of claim 15. 
Krais fails to explicitly teach wherein the first end ring and/or the second end ring defines drain holes in fluid communication with the cavities of the rotor, the drain holes are evenly spaced with respect to each other and positioned adjacent to the inner diameter surface of the rotor, and discharging the coolant from the rotor includes depositing the coolant onto a stator of the electric machine when the coolant exits the rotor.
  
	However, Matsubara teach wherein the first end ring and/or the second end ring (14a, 14b) defines a set of drain holes (35) in fluid communication with the cavities (see Fig.16), the drain holes (35) are evenly spaced with respect to each other and positioned adjacent to the inner diameter surface of the rotor (annotated Fig.15b), wherein discharging the coolant from the rotor includes depositing the coolant onto a stator (45) when the coolant exits the rotor (through the drain holes 35, Col.10, 50-55, coolant flow out of plate outlet holes 35 into the stator to cool it).
 	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the first and second end rings of Krais wherein the first end ring and/or the second end ring defines drain holes in fluid communication with the cavities of the rotor, the drain holes are evenly spaced with respect to each other and positioned adjacent to the inner diameter surface of the rotor, and discharging the coolant from the rotor includes depositing the coolant onto a stator of the electric machine when the coolant exits the rotor as shown by Matsubara to cause coolant to flow in the channel and effectively cool the stator (Matsubara, Col.10, L.50-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO892 and similar case 16522872. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834